DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-36, 40-45 and 49 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent 8,771,213 hereinafter referred to as Wens. Wens disclosed a method of protecting a person’s feet while lying in bed in a supine position  on a surface of a bed (see fig. 9), said method including: providing a unitary foot support 2 (see fig. 1, 2, 4), said unitary foot support having a wall 3, 4, a bottom surface, and a top surface, said wall enclosing a space on three sides, said wall defining an opening on a fourth side, said wall defining an open top of said space, and said wall defining an open bottom of said space; placing said unitary foot support on said surface of said bed so that said person’s feet are disposed within said space with said person’s legs extending through said opening on said fourth side, said person’s feet remaining resting on said surface of said bed while said unitary foot support is placed on said surface of said bed; and draping bedding over said top surface of said unitary foot support, thereby covering said open top of said space (see fig. 9);  as per claim 32 wherein: said wall includes a first lateral side having a first interior surface facing said space; said wall includes a second lateral side having a second interior surface facing said space and facing said first interior surface; said wall includes a back side coupling said first lateral side and said second lateral side, said back side having a third interior surface facing said space and facing said opening on said fourth side; said method of protecting said person’s feet additionally includes positioning a first one of said person’s feet adjacent said first interior surface; and said method of protecting said person’s feet additionally includes positioning a second one of said person’s feet adjacent said second interior surface; as per claim 33 wherein: said first interior surface faces partially upward (see fig. 5, 7 and 9-10); said second interior surface faces partially upward (see fig. 5, 7 and 9-10); said method of protecting said person’s feet additionally includes resting said first one of said person’s feet against said first interior surface; and said method of protecting said person’s feet additionally includes resting said second one of said person’s feet adjacent said second interior surface; as per claim 34 wherein said first interior surface and said second interior surface are planar surfaces; as per claim 35 wherein said third interior surface is a planar surface; as per claim 36 wherein: said first lateral side of said wall has a first exterior surface facing away from said space in a partially upward direction; and said second lateral side of said wall has a second exterior surface facing away from said Space in a partially upward direction; as per claim 40 wherein: said first lateral side and said second lateral side are oriented parallel with respect to one another; and said back side is oriented perpendicular to said first lateral side and said second lateral side; as per claim 41 a foot support device comprising: a unitary body 2 having a wall 3, 4, a bottom surface, and a top surface, said wall enclosing a space on three sides, said wall defining an opening on a fourth side, said wall defining an open top of said space, and said wall defining an open bottom (see fig. 2 & 4) of said space; and wherein said wall includes a first lateral side having a first interior surface facing said space; said wall includes a second lateral side having a second interior surface facing said space and facing said first interior surface; said wall includes a back side coupling said first lateral side and said second lateral side, said back side having a third interior surface facing said space and facing said opening on said fourth side; as per claim 42 wherein: said first interior surface faces partially upward; and said second interior surface faces partially upward; as per claim 43 wherein said first interior surface and said second interior surface are planar surfaces; as per claim 44 wherein said third interior surface is a planar surface; as per claim 45 wherein: said first lateral side of said wall has a first exterior surface facing away from said space in a partially upward direction; and said second lateral side of said wall has a second exterior surface facing away from said space in a partially upward direction; as per claim 49 wherein: said first lateral side and said second lateral side are oriented parallel with respect to one another; and said back side is oriented perpendicular to said first lateral side and said second lateral side.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37-39 and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wens in view of US Patent 3,173,157 hereinafter referred to as Maples. Wens disclose the claimed invention however does not disclose wherein: said third interior surface faces partially upward; and said method of protecting said person’s feet additionally includes resting bottoms of said person’s feet against said third interior surface.
Maples teaches a foot support device 1 being a wall 1 wherein: said interior surface 3, 4 faces partially upward; and said method of protecting said person’s feet additionally includes resting bottoms of said person’s feet against said third interior surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot support device of Wens to have a back side with surfaces faces facing partially upwards as taught by Maples for the purpose of allowing a user’s feet to be placed against the foot support device. Such a modification would have been an obvious matter of design and would yield expected results.
Re-Claim 38 
	Wens as modified by Maples disclose, 
wherein: said first lateral side of said wall has a first exterior surface facing away from said space in a partially upward direction; said second lateral side of said wall has a second exterior surface facing away from said space in a partially upward direction; and said back side of said wall includes a third exterior surface facing away from said space in a partially upward direction.
Re-Claim 39
	Wens as modified by Maples disclose, 
wherein: said first lateral side of said wall has a bottom width defined by the shortest distance between said first interior surface and said first exterior surface at said bottom surface of said wall; said first lateral side of said wall has a top width defined by the shortest distance between said first interior surface and said first exterior surface at said top surface of said wall; said bottom width of said first lateral side of said wall is greater than said top width of said first lateral side of said wall; said second lateral side of said wall has a bottom width defined by the shortest distance between said second interior surface and said second exterior surface at said bottom surface of said wall; said second lateral side of said wall has a top width defined by the shortest distance between said second interior surface and said second exterior surface at said top surface of said wall; said bottom width of said second lateral side of said wall is greater than said top width of said second lateral side of said wall; said back side of said wall has a bottom width defined by the shortest distance between said third interior surface and said third exterior surface at said bottom surface of said wall, said back side of said wall has a top width defined by the shortest distance between said third interior surface and said third exterior surface at said top surface of said wall; and said bottom width of said back side of said wall is greater than said top width of said back side of said wall.
Re-Claim 46
	Wens as modified by Maples disclose, 
wherein said third interior surface faces partially upward.
Re-Claim 47
	Wens as modified by Maples disclose, 
wherein: said first lateral side of said wall has a first exterior surface facing away from said space in a partially upward direction; said second lateral side of said wall has a second exterior surface facing away from said space in a partially upward direction; and said back side of said wall includes a third exterior surface facing away from said space in a partially upward direction.
Re-Claim 48 
	Wens as modified by Maples disclose, 
wherein: said first lateral side of said wall has a bottom width defined by the shortest distance between said first interior surface and said first exterior surface at said bottom surface of said wall; said first lateral side of said wall has a top width defined by the shortest distance between said first interior surface and said first exterior surface at said top surface of said wall; said bottom width of said first lateral side of said wall is greater than said top width of said first lateral side of said wall; said second lateral side of said wall has a bottom width defined by the shortest distance between said second interior surface and said second exterior surface at said bottom surface of said wall; said second lateral side of said wall has a top width defined by the shortest distance between said second interior surface and said second exterior surface at said top surface of said wall; said bottom width of said second lateral side of said wall is greater than said top width of said second lateral side of said wall; said back side of said wall has a bottom width defined by the shortest distance between said third interior surface and said third exterior surface at said bottom surface of said wall; said back side of said wall has a top width defined by the shortest distance between said third interior surface and said third exterior surface at said top surface of said wall; and said bottom width of said back side of said wall is greater than said top width of said back side of said wall.

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wens. It would have been an obvious matter of design choice to select the shape of the first interior surface said second interior surface; and said third interior surface to be trapezoidal, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the sides is of another shape, such as trapezium or triangular.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/
Examiner, Art Unit 3673            

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673